In action to recover damages for personal injuries, the defendant Chase Manhattan Automotive Finance Corp. appeals, as limited by its brief, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), entered October 27, 2004, as denied its cross motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs
The defendant Chase Manhattan Automotive Finance Corp. (hereinafter Chase) made a prima facie showing that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955 [1992]). However, the evidence submitted in *657opposition to Chase’s cross motion raised a triable issue of fact as to whether the plaintiff sustained a serious injury (see Toure v Avis Rent A Car Sys., supra). Cozier, J.P., Luciano, Fisher and Covello, JJ., concur.